PRATT, J.
It is not material to consider the motion to dismiss the appeal in-this .proceeding, as the merits are' before us, and a decision upon the merits will dispose of the motion. The questions raised upon this appeal were thoroughly tried below, and we think the conclusions there reached were sustained’ by the proofs. . In fact, there is scarcely any dispute about the facts, the only contention being upon the conclusions of law arising therefrom. It clearly appeared that the society had ceased to act in its corporate capacity, and to keep up religious services, and that the petition for dissolution was “ signed by a majority of the trustees thereof,” as required by law. Laws 1872.1 It is plain from a reading of the statute that the petition was in proper form to give the court jurisdiction. It does not say. “upon application of the board of trustees,” but upon application of a majority of the trustees. It is therefore clear that no meeting of the board was necessary in order to authorize such application. Neither was it essential that thére should be a meeting of the society to authorize application, except to show the court that a dissolution was favored by a majority of the society. Much criticism has been expended upon the motives and conduct of the trustees making the application; but, as far as we can gather, they seem to have represented the views and feelings of a majority of the members of the society. Inasmuch, however, as no meeting of the society was necessary, it is not material as to the form of the notice calling for a meeting, even if the meeting must be held for naught, as approving the action of the trustees. If there was any great opposition to the dissolution and sale, an opportunity was offered for a hearing in court on the day the matter was tried, when it does appear, that quite a number of 'the society were present, including leading Methodists from surrounding societies.
The objection that the order herein is contrary to, .or not authorized by, section 334 of the church discipline of the ’ Methodist Episcopal Church,.is not well taken, as no church discipline can supersede the . laws of the state.
' The court below found all the material allegations of the complaint to be true, and we think the proofs justify that finding, and that the conclusions of law, as found by the decision, are correct. We have examined all the exceptions raised, and find no error sufficient tó warrant a *1107reversal of the order. The opposition had an opportunity to put in any proper proof, to the utmost limit of propriety, but failed to impeach, in any material effect, the allegations of the petition.
Order affirmed, with costs.

Laws 1872, c. 424, provides that whenever any religious society shall cease to act in its corporate capacity, and keep up religious services, it shall be lawful for the supreme court, on application of a majority of the trustees, except in the city and county of New York, to order a dissolution of such society, etc.